DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 18, 19 and 21-26 rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al (US 2012/0124832) in view of Chang et al (US 2002/0104831) and Fournier et al (US 6,329,632).
Bunker shows the method claimed including a component having a substrate (100) with a first hole (110/116) and a coating (130/134) having a first portion and a second portion formed exterior of the substrate wherein the coating is removed from the substrate as the coating is drilled and forms a hole (140) through the coating that is coaxial with the hole in the substrate as illustrated in Figures 9 and 10. But, Bunker 
	Chang shows it is known to provide a laser beam for removing a layer (21) provided on a substrate (24) wherein a first portion of the layer is removed in a first stage that would include a first offset focal point of the laser beam coinciding with an exterior surface of the coating as the laser beam is applied to the exterior surface of the coating (Figures 5 and 6), and a second portion of the layer is then subsequently removed in a second stage wherein a second offset focal point of the laser can be located within a span of the substrate as illustrated in Figures 7 and 8. Chang also teaches for controlling a number of laser pulses to remove the coating (para 0052].
Fournier also shows it is known to provide a laser beam that is provided with a controller that controls a number of laser pulses to open a hole in a substrate layer wherein a desired shape of the hole or cross section of the hole can be machined. Also see Abstract, and column 3, lines 37-45. 
In view of Chang and Fournier, it would have been obvious to one of ordinary skill in the art to adapt Bunker with a laser beam for removing the coating which is a known alternative means of removing the coating wherein the laser beam is applied with a first offset focal point directed to an exterior of the coating to start machining and removing the coating wherein the second offset focal point of the laser beam is 
  With respect to claims 2 and 3, Chang further teaches for the second offset focal point that can be located below the exterior surface of the coating by a threshold amount relative to the total thickness of the coating and the substrate, and while Chang does not explicitly show the threshold amount is within a range of 55% to 65% thickness of the coating and the substrate, it would have been obvious to provide the second offset focal point that is provided below the exterior surface amount by 55-65% of the total thickness lacking criticality or any other suitable range to predictably and effectively remove the second portion of the coating as a matter of routine operations since the total thickness can be arbitrary varied either by the coating thickness or the substrate thickness. 
	With respect to claims 4 and 5, Fournier teaches that the desired shape or cross section is affected as a function of the number of laser pulses, and it would have been obvious to provide different number of laser pulses that would predictably allow the user to effectuate the desired cross section or the shape of the hole as a matter of routine experimentations. 
With respect to claims 6-8, Bunker shows the hole in the coating is axial with the hole in the substrate wherein the laser as taught by Chang would have been applied in the same angle in the first stage as well as the second stage to predictably provide for the holes to extend coaxially as known in the art.    

With respect to claim 21, Chang shows the laser beam that is applied along a longitudinal axis from a laser source wherein the laser beam would also have been applied along the longitudinal direction onto the coating during the first stage and the second stage to predictably form the hole in the coating. 
With respect to claims 22, 23 and 25, Bunker shows the substrate that extends vertically between a substrate exterior surface and a substrate interior surface wherein the coating which includes the first portion and the second portion which are located vertically above the substrate exterior surface that is outside of the substrate hole wherein the second offset focal point of the laser beam can be located within the span of the substrate that is below the substrate exterior surface as taught by Chang. 
With respect to claim 26, Bunker further shows the first potion (134) and the second portion (130) can be laterally overlapped and disposed outside a hole in the substrate.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker in view of Chang and Fournier as applied to claims 1-8, 18, 19 and 21-26 above, and further in view of Emer (US 6,380,512).
Bunker in view of Chang and Fournier shows the method claimed except for translating the component via a fixture for opening a second hole. 
Emer shows it is known to provide a component (2) supported and fixed on a fixture/stage (9) wherein the component can be moved or translated with respect to a laser for machining holes in the component. 
. 
Claims 27 and 28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker in view of Chang and Fournier as applied to claims 1-8, 18, 19 and 21-26 above, and further in view of Reid et al (US 2016/0089692).
Bunker in view of Chang and Fournier shows the method claimed including the coating with a base that extends vertically out from the substrate exterior but does not show a coating protrusion wherein the first portion of the coating comprises the coating protrusion.
Reid shows it is known for a coating that forms over a turbine component wherein the coating is shown with a base (203) and a protrusion formed thereon wherein the coating is subsequently laser removed as illustrated in Figure 3. 
In view of Reid, it would have been obvious to one of ordinary skill in the art to adapt Bunker, as modified by Chang and Fournier, that removes the coating, which can include a base as well as a protrusion or any other formations, as the coating is applied and effectively removed, including the protrusions, for the protection of the turbine component as known in the art.
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Applicant argues that there is no disclosure in Chang that the focus of its laser beam changes to be anything different than onto the substrate material 21 and that there is explicit disclosure in Chang of changing its focal point or how its focal point is located relative to the material 24. This argument is not deemed persuasive since Chang clearly shows a laser beam (22) in a first stage having a first offset that corresponds to the exterior surface of the coating (21) wherein the laser beam is then subsequently changed to a laser beam (23) having a second offset with its focal point located within a span of the substrate (24). Also, Chang further teaching for counting a number of laser pulses for removing the coating (para 0034 and 0052). 
Thus, the combined teaching of the applied art is deemed to meet the claimed invention as stated in the ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SANG Y PAIK/Primary Examiner, Art Unit 3761